USCA11 Case: 21-11340      Date Filed: 05/17/2022   Page: 1 of 16




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                         No. 21-11340
                 ____________________

LUJERIO CORDERO,
                                              Plaintiff-Appellant,
versus
TRANSAMERICA ANNUITY SERVICE CORPORATION,
a.k.a. Wilton Re Annuity Service Corporation,


                        Defendant-Third-Party Plaintiff-Appellee,


TRANSAMERICA LIFE INSURANCE COMPANY,


                            Defendant-Cross Claimant-Appellee,
USCA11 Case: 21-11340              Date Filed: 05/17/2022    Page: 2 of 16




2                           Opinion of the Court                 21-11340

ALLIANCE ASSET FUNDING, LLC, et al.,


                             Third-Party Defendants-Cross Defendants.


                         ____________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                D.C. Docket No. 1:18-cv-21665-DPG
                      ____________________

Before WILSON, ROSENBAUM, Circuit Judges, and CONWAY,∗ Dis-
trict Judge.
PER CURIAM:
       This appeal involves a plaintiff who received a structured
settlement because of a tort injury but ultimately sold his settle-
ments to a factoring company. Factoring companies routinely
reach out to injured tort victims who received structured settle-
ments and provide lump-sum cash payments to those individuals
in exchange for the settlement payments often at significantly less
than face value. Because of factoring companies’ possible abusive
and exploitative tactics in negotiating with injured tort victims,



∗ Honorable Anne C. Conway, United States District Judge for the Middle Dis-

trict of Florida, sitting by designation.
USCA11 Case: 21-11340            Date Filed: 05/17/2022        Page: 3 of 16




21-11340                  Opinion of the Court                               3

almost every state has statutes to protect the victims from those
possible tactics.
       In the case on appeal, plaintiff-appellant Lujerio Cordero, a
childhood victim of lead poisoning, assigned his rights to more
than $900,000 in structured settlement payments to factoring com-
panies for pennies on the dollar. However, as a result of the lead
poisoning, Cordero lacked the capacity to understand the six struc-
tured settlement transfer agreements he entered into with the fac-
toring companies—agreements that contained allegedly false state-
ments about Cordero’s need for immediate funds and failed to dis-
close his limited mental capacity.1 Nevertheless, Florida state
courts—after holding hearings where Cordero was not present or
represented, sometimes hundreds of miles away from his home—
approved the six agreements based on the factoring companies’ in-
complete set of facts.
       Rather than suing the factoring companies directly, how-
ever, Cordero sued defendants-appellees Transamerica Annuity
Service Corporation and Transamerica Life Insurance Company
(collectively, “Transamerica”), the companies that issued and
funded his periodic payments before he assigned them to the fac-
toring companies. By suing Transamerica, Cordero seeks to hold it
accountable for consenting to his assignments. Our opinion relates


1 Cordero uses the phrases “diminished mental capacity” and “limited mental
capacity” in his briefing; therefore, we adopt his terminology for the purposes
of this opinion.
USCA11 Case: 21-11340             Date Filed: 05/17/2022         Page: 4 of 16




4                          Opinion of the Court                       21-11340

to Cordero’s breach of contract claim, which the district court dis-
missed with prejudice. 2
        This case presents a novel issue of New York law: whether
a plaintiff sufficiently alleges a breach of the implied covenant of
good faith and fair dealing if he demonstrates that the defendant
drastically undermined a fundamental objective of the parties’ con-
tract, even when the underlying duty at issue was not explicitly re-
ferred to in the writing? Because this is an important question with-
out a clear answer, we certify it to the New York Court of Appeals.
                                            I
     We begin with the facts as alleged in Cordero’s second
amended complaint. 3
    A. Cordero’s Settlement Agreement and Qualified Assignment
      During his early childhood, Cordero fell victim to lead poi-
soning caused by the paint in his New York apartment building.
The lead poisoning resulted in debilitating and permeant health




2 In his appeal, Cordero also challenges the district court’s with-prejudice dis-
missal of his claim for exploitation of a vulnerable adult under Florida’s Adult
Protective Services Act, Florida Statute § 415.1111. We defer our decision on
this claim. See infra Part IV.
3 For the purposes of this appeal, we assume that the factual allegations of the
second amended complaint are true, and we draw all reasonable inferences in
Cordero’s favor.
USCA11 Case: 21-11340       Date Filed: 05/17/2022     Page: 5 of 16




21-11340               Opinion of the Court                        5

issues, including permanent cognitive impairment. As a result,
Cordero, acting through his mother as guardian, sued the landlord.
       Cordero subsequently executed a structured settlement
agreement (the “Settlement Agreement”) with his landlord’s in-
surer. The Settlement Agreement released the landlord and his in-
surance carrier from liability in exchange for periodic payments to
Cordero—$3,183.94 each month for thirty years—beginning when
he turned eighteen. The Settlement Agreement states that
Cordero’s payments shall be provided for and secured by an annu-
ity contract issued by Transamerica Life Insurance Company and
that Transamerica Annuity Service Corporation will fund the peri-
odic payments through the annuity contract. The Settlement
Agreement also recognizes the parties’ consent to a qualified as-
signment of the liability to make the periodic payments.
       On the day that Cordero executed the Settlement Agree-
ment, he entered into another agreement with his landlord’s insur-
ance company and Transamerica Annuity Service Corporation ti-
tled “Transamerica Qualified Assignment and Release” (the “Qual-
ified Assignment”). Both the Settlement Agreement and the Qual-
ified Assignment contain New York choice of law provisions as
well as anti-assignment provisions.
       Important to this case, the Settlement Agreement includes a
section titled “Payee’s Rights to Periodic Payments” that states, in
relevant part: “Said periodic payments cannot be accelerated, de-
ferred, increased or decreased by the Plaintiff(s) or any Payee . . .
nor shall the Plaintiff(s) have the power to sell, mortgage,
USCA11 Case: 21-11340       Date Filed: 05/17/2022     Page: 6 of 16




6                      Opinion of the Court                21-11340

encumber or anticipate same, or any part thereof, by assignment
or otherwise.” Similarly, the Qualified Assignment states: “None of
the Periodic Payments may be accelerated, deferred, increased or
decreased and may not be anticipated, sold, assigned or encum-
bered.” The parties received special tax treatment because they ex-
ecuted a qualified assignment pursuant to 26 U.S.C. §§ 104 and 130.
See id. § 130(c) (stating that the term “qualified assignment” refers
to “any assignment of a liability to make periodic payments as dam-
ages . . . if such periodic payments cannot be accelerated, deferred,
increased, or decreased by the recipient of such payments”).
    B. Cordero’s Six Structured Settlement Transfers
        Roughly four years after Cordero began receiving payments
under the Settlement Agreement and the Qualified Assignment, he
entered into the first of six structured settlement transfer agree-
ments with two factoring companies. Cordero’s mother helped fa-
cilitate the first agreement when he was twenty-two years old, and
a salesman helped him fill out the necessary documents, which he
lacked the capacity to understand. In this initial agreement and the
five that followed, Cordero exchanged his rights to monthly pay-
ments for immediate lump-sum cash payments.
       Although the terms of his transfers varied, all six agreements
were extremely unfavorable to Cordero. Under the terms of the
sixth (and least favorable) agreement, Cordero received only
$22,000.00 in exchange for an aggregate value of $167,134.42 in
monthly payments. Through these six transfers, Cordero assigned
away all of his periodic payment rights over a period of twenty-two
USCA11 Case: 21-11340            Date Filed: 05/17/2022         Page: 7 of 16




21-11340                   Opinion of the Court                               7

months, receiving only $268,130.00 from the factoring companies
in return for his remaining structured settlement payments with a
total aggregate value of $959,834.42 spread over more than twenty
years.
       Cordero’s six structured settlement transfer agreements
were facilitated pursuant to Florida’s Structured Settlement Protec-
tion Act (Florida’s “SSPA”). Fla. Stat. § 626.99296. Florida’s SSPA
provides that a structured settlement payment rights transfer is
only effective if “the transfer is authorized in advance in a final or-
der by a court of competent jurisdiction[.]” 4 Id. § 626.99296(3)(a).
To approve a transfer agreement under Florida’s SSPA, the review-
ing court must find, among other things, that: (1) the transfer “does
not contravene other applicable law”; (2) the “payee has estab-
lished that the transfer is in [his] best interests”; and (3) “the net
amount payable to the payee is fair, just, and reasonable under the
circumstances then existing.” Id. § 626.99296(3)(a)(1), (3), (6).
     Under Florida’s SSPA, the factoring companies that handled
Cordero’s assignments were required to provide notice of each


4 26 U.S.C. § 5891 generally imposes “a tax equal to 40 percent of the factoring
discount” on “any person who acquires . . . structured settlement payment
rights in a structured settlement factoring transaction.” Id. § 5891(a). How-
ever, the statute provides an exception for structured settlement factoring
transactions that are “approved in advance in a qualified order.” Id.
§ 5891(b)(1). Forty-nine states have enacted corresponding statutes that pro-
vide instructions on obtaining a “qualified order.” See, e.g., Fla. Stat.
§ 626.99296.
USCA11 Case: 21-11340        Date Filed: 05/17/2022     Page: 8 of 16




8                      Opinion of the Court                 21-11340

proposed transfer and the application for its authorization to
Transamerica. Id. § 626.99296(4)(a). In response, Transamerica
could “support, oppose, or otherwise respond to the transferee’s
application, in person or by counsel, by submitting written com-
ments to the court or by participating in the hearing.” Id.
§ 626.99296(4)(a)4 (requiring the factoring companies to inform in-
terested parties that they “may” support, oppose, or otherwise re-
spond to the application).
       Cordero’s six transfer agreements vaguely alleged a variety
of seemingly false reasons why he needed the immediate pay-
ments, such as outstanding debts, school expenses, and purchasing
a reliable vehicle. Cordero waived his right to “independent pro-
fessional advice” for each transfer, and he asserts that he lacked the
capacity to understand the preprinted form that was used to obtain
his waivers as well as the transfer agreements that he signed. Nev-
ertheless, Cordero signed the agreements, sometimes in the pres-
ence of a notary, and each agreement included a document that
reflected Transamerica’s consent. However, Transamerica con-
sented to each transfer without contacting Cordero or seeking his
informed consent.
       A Florida state court approved each transfer agreement after
a hearing, but the six hearings were not recorded. Cordero did not
attend the hearings, and he was not represented by counsel at
them. Instead, the factoring company was the only party repre-
sented at Cordero’s SSPA hearings. The hearings occurred in either
USCA11 Case: 21-11340           Date Filed: 05/17/2022       Page: 9 of 16




21-11340                  Opinion of the Court                             9

Sumter or Broward County, though Cordero lived in Miami-Dade
County.5
       Despite the fact that every transfer was highly unfavorable
to Cordero, Florida courts approved all six of Cordero’s structured
settlement transfers. In the meantime, Transamerica received a
$750.00 administrative fee from the factoring companies for each
transfer.
                                         II
        When we have substantial doubt about the answer to a dis-
positive question of state law, we “should certify that question to
the state supreme court in order to avoid making unnecessary state
law guesses and to offer the state court the opportunity to explicate
state law.” Fla. VirtualSchool v. K12, Inc., 735 F.3d 1271, 1274–75
(11th Cir. 2013) (quoting Forgione v. Dennis Pirtle Agency, Inc., 93
F.3d 758, 761 (11th Cir. 1996)) (internal quotation marks omitted).
This useful tool allows us “to avoid making unnecessary Erie
‘guesses’” when a case presents a determinative question of state
law not controlled by precedent. Whiteside v. GEICO Indem. Co.,
977 F.3d 1014, 1018 (11th Cir. 2020) (quoting CSX Transp., Inc. v.
City of Garden City, 325 F.3d 1236, 1239 (11th Cir. 2003)) (internal
quotation marks omitted); see N.Y. Ct. App. R. § 500.27(b).


5 We take judicial notice of the facts that: (1) Miami-Dade County is located
in south Florida, next to Broward County and (2) Sumter County is located in
central Florida, more than two hundred miles away from Miami-Dade
County. See Fed. R. Evid. 201.
USCA11 Case: 21-11340        Date Filed: 05/17/2022     Page: 10 of 16




10                      Opinion of the Court                 21-11340

       While we note that Cordero only raised this tool in a foot-
note in his reply brief, we nevertheless conclude that “a party need
not raise the issue at all” because certification primarily relates to
federalism concerns. Whiteside, 977 F.3d at 1018. “Ordinarily a
court will order certification on its own motion, given that it is in
the best position to determine whether it feels confident in its read-
ing of the state law.” Id. (quoting 17A Charles Alan Wright et al.,
Federal Practice and Procedure § 4248 (3d ed. 1998)) (internal quo-
tation marks omitted).
                                  III
        Our question for the New York Court of Appeals relates to
Cordero’s breach of contract claim. In his second amended com-
plaint, Cordero alleges that Transamerica breached the anti-assign-
ment language in the Settlement Agreement and the Qualified As-
signment when it allowed Cordero to assign his payment rights to
the factoring companies. While Cordero and Transamerica agree
that New York law governs the agreements, they disagree as to
whether Transamerica had a duty to “enforce” the anti-assignment
language. Transamerica argues that neither anti-assignment provi-
sion imposed any express duty on Transamerica and the provisions
inured to its benefit, not Cordero’s. Although Cordero asserted
multiple theories of liability in his briefing, our question focuses on
whether Transamerica breached the covenant of good faith and
fair dealing, which is implicit in every contract under New York
law. See Spinelli v. Nat’l Football League, 903 F.3d 185, 205 (2d Cir.
2018).
USCA11 Case: 21-11340        Date Filed: 05/17/2022     Page: 11 of 16




21-11340                Opinion of the Court                        11

       “Under New York law, parties to an express contract are
bound by an implied duty of good faith, but breach of that duty is
merely a breach of the underlying contract.” Fasolino Foods Co. v.
Banca Nazionale del Lavoro, 961 F.2d 1052, 1056 (2d Cir. 1992) (ci-
tation and internal quotation marks omitted). The covenant of
good faith and fair dealing encompasses “any promises which a rea-
sonable person in the position of the promisee would be justified
in understanding were included,” and it “embraces a pledge that
neither party shall do anything which will have the effect of de-
stroying or injuring the right of the other party to receive the fruits
of the contract.” Dalton v. Educ. Testing Serv., 663 N.E.2d 289, 291
(N.Y. 1995) (citations and internal quotation marks omitted). If the
underlying contract “contemplates the exercise of discretion, this
pledge includes a promise not to act arbitrarily or irrationally in
exercising that discretion.” Id. A party may also breach the implied
covenant if it exercises its discretion “malevolently, for its own gain
as part of a purposeful scheme designed to deprive [the other party]
of the benefits” of the agreement. Richbell Info. Servs., Inc. v. Jupi-
ter Partners, L.P., 765 N.Y.S.2d 575, 587 (N.Y. App. Div. 2003).
       “The duty of good faith and fair dealing, however, is not
without limits, and no obligation can be implied that would be in-
consistent with other terms of the contractual relationship.” Dal-
ton, 663 N.E.2d at 291–92. Under “New York law, the covenant of
good faith and fair dealing does not give rise to new, affirmative
duties on contracting parties.” Compania Embotelladora Del Pacif-
ico, S.A. v. Pepsi Cola Co., 976 F.3d 239, 248 (2d Cir. 2020)
USCA11 Case: 21-11340       Date Filed: 05/17/2022     Page: 12 of 16




12                     Opinion of the Court                 21-11340

(applying New York law); see Vanlex Stores, Inc. v. BFP 300 Madi-
son II LLC, 887 N.Y.S.2d 576, 577 (N.Y. App. Div. 2009) (“[T]he
implied covenant of good faith and fair dealing inherent in every
contract cannot be used to create terms that do not exist in the
writing.”).
       In arguing that Transamerica breached the implied cove-
nant of good faith and fair dealing, Cordero cites to 511 West 232nd
Owners Corp. v. Jennifer Realty Co., 773 N.E.2d 496 (N.Y. 2002).
In Jennifer Realty, the New York Court of Appeals considered
whether the sponsor of a plan to convert a building into a cooper-
ative breached the covenant of good faith and fair dealing when it
held on to forty-one of the sixty-six apartments, allowed its offering
plan to lapse, and rejected purchase offers for the unsold units. Id.
at 498. Specifically, the tenant-owners and co-op board asserted
that the sponsor breached “its contractual duty to dispose of all its
shares within a reasonable time.” Id.
       The trial court “dismissed the contract claim, finding that
the offering plan contained no promise by the sponsor to sell un-
sold shares within any particular time frame.” Id. The Appellate
Division reversed, holding “that the sponsor’s offering plan in-
cluded an implied promise to sell all unsold units within a reasona-
ble time.” Id. at 499; see 511 W. 232nd Owners Corp. v. Jennifer
Realty Co., 729 N.Y.S.2d 34, 36 (N.Y. App. Div. 2001) (citations
omitted) (stating that “[i]mplied promises are recognized when ei-
ther the promises are so clearly within the contemplation of the
parties that it is unnecessary to express them, or when the promises
USCA11 Case: 21-11340        Date Filed: 05/17/2022     Page: 13 of 16




21-11340                Opinion of the Court                        13

are beyond the thought of the parties but necessary to effectuate
the purpose of the contract” and that “[t]he intentions of the parties
to the contract are instructive of whether an implied promise ex-
ists”). Ultimately, the New York Court of Appeals affirmed the Ap-
pellate Division and found that the plaintiffs stated a cause of action
for breach of contract. Jennifer Realty Co., 773 N.E.2d at 499.
       The Court of Appeals concluded that the plaintiffs’ com-
plaint “sufficiently alleged, at a minimum, that the sponsor under-
took a duty in good faith to timely sell so many shares in the build-
ing as necessary to create a fully viable cooperative,” explaining:
       The complaint asserts that the sponsor—by its initial
       offering plan and each of its 10 periodic amend-
       ments—offered for sale the shares in the cooperative
       corresponding to its 66 apartments, but instead re-
       tained a majority of those shares. The complaint nar-
       rates that the sponsor had represented that its ex-
       pected profits would depend on market conditions
       and the length of time required to sell shares offered
       under the offering plan, but gave no hint that it would
       make a sizeable profit by retaining a majority of those
       shares and leasing apartments at market rates, free of
       the strictures of rent regulation. Similarly, the com-
       plaint states that the offering plan cautioned purchas-
       ers as to numerous investment risks, but did not men-
       tion the risk that the sponsor would keep most of the
       shares for itself. Based primarily on these allegations,
       plaintiffs assert that the parties could not have in-
       tended—and plaintiffs could not reasonably
USCA11 Case: 21-11340        Date Filed: 05/17/2022       Page: 14 of 16




14                      Opinion of the Court                   21-11340

       anticipate—that the sponsor would retain a majority
       of shares in the cooperative.

       Moreover, the complaint alleges that by keeping a
       majority of shares, the sponsor defeated the purpose
       of the contract. Plaintiffs assert that by rejecting offers
       from prospective buyers and allowing its offering
       plan to lapse, the sponsor frustrated plaintiffs’ ability
       to resell their shares, interfered with the Co-op
       Board’s refinancing of the building’s mortgage and
       caused shareholders’ maintenance payments to in-
       crease. . . . In sum, plaintiffs allege that the sponsor’s
       retention of shares so drastically undermined the con-
       tract that its fundamental objective—the creation of a
       viable cooperative—has been subverted.

Id. at 499–500. While the Court of Appeals confirmed that the
plaintiffs sufficiently “pleaded that they reasonably understood the
offering plan to state a duty, at the very least, to sell a sufficient
number of shares in a timely manner so as to create a viable coop-
erative,” it held only that the plaintiffs’ contract cause of action sur-
vived the sponsor’s motion to dismiss. Id. at 501 (analyzing the mo-
tion to dismiss under N.Y. C.P.L.R. 3211).
       In light of Jennifer Realty, it appears plausible that, under
New York law, a plaintiff may allege a breach of the implied cove-
nant of good faith and fair dealing if he sufficiently pleads that the
defendant drastically undermined a fundamental objective of the
parties’ contract, even when the contract does not explicitly refer
to the underlying duty at issue. See id. (“By spelling out the basis
USCA11 Case: 21-11340          Date Filed: 05/17/2022       Page: 15 of 16




21-11340                 Opinion of the Court                            15

for their claim that the sponsor failed to exercise good faith and
deal fairly in fulfilling the terms and promises contemplated by the
offering plan, plaintiffs pleaded a valid cause of action for breach of
contract.”). However, we are unsure whether we can equivocally
derive this rule from Jennifer Realty, or whether such a rule would
apply in this specific context. It is possible that the New York Court
of Appeals intended Jennifer Realty to apply narrowly to cases deal-
ing with similar subject matter or only to cases where the law re-
lated to the contract at issue was well-settled when the parties exe-
cuted the contract. Lacking clarity, we appeal to the New York
Court of Appeals for assistance.
                                        IV
       This case presents a novel issue of New York law because
Cordero seeks to hold Transamerica liable for consenting to his as-
signments of his structured settlement payments. This issue is im-
portant. It raises public policy concerns related to the conduct of
factoring companies as well as companies that issue and fund an-
nuities. Accordingly, we respectfully certify the following question
to the New York Court of Appeals under Rule 500.27 6:
       Does a plaintiff sufficiently allege a breach of the im-
       plied covenant of good faith and fair dealing under
       New York law if he pleads that the defendant


6 New York Court of Appeals Rule 500.27(a) allows “any United States Court
of Appeals” to certify a determinative question of law to the New York Court
of Appeals if there is no controlling precedent.
USCA11 Case: 21-11340        Date Filed: 05/17/2022      Page: 16 of 16




16                      Opinion of the Court                   21-11340

       drastically undermined a fundamental objective of
       the parties’ contract, even when the underlying duty
       at issue was not explicitly referred to in the writing?

       Our question is intended to serve only as a guide, and “we
do not intend to restrict the issues considered by the state court or
to limit the state court’s discretion in choosing how to frame or to
answer these issues in the light of the facts of this case.” Whiteside,
977 F.3d at 1022 (citation and internal quotation marks omitted).
Rather, we “know that the [New York Court of Appeals] may do
as it wishes,” and we “ask broadly for the state court’s help in get-
ting the state law right in this case.” Id. (quoting F.D.I.C. v. Skow,
741 F.3d 1342, 1347 (11th Cir. 2013)) (internal quotation marks
omitted).
        The entire record of this case, including the parties’ briefs, is
transmitted to the New York Court of Appeals, along with our grat-
itude for the Court’s time and consideration. We defer our decision
in this appeal until the Court of Appeals has had the opportunity to
consider our certified question.
       QUESTION CERTIFIED.